

115 S2980 IS: Integrated Missile Defense Act of 2018
U.S. Senate
2018-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2980IN THE SENATE OF THE UNITED STATESMay 24, 2018Mr. Sullivan (for himself, Mr. Schatz, Mr. Peters, Mr. Cruz, and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo improve the missile defense capabilities of the United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Integrated Missile Defense Act of 2018. 2.Sense of the Senate on acceleration of missile defense capabilities (a)FindingsCongress makes the following findings:
 (1)During the past six years, under the regime of Kim Jong-un, North Korea has conducted approximately 100 ballistic missile tests and four nuclear tests.
 (2)Over the last few years, North Korea has made deliberate and rapid progress in developing their medium-range ballistic missiles (MRBMs), intermediate-range ballistic missiles (IRBM), submarine-launched ballistic missiles (SLBM), and intercontinental ballistic missiles (ICBM), including the first-ever launches of two different intercontinental-range ballistic missiles (ICBM) and six launches of an intermediate-range ballistic missile (IRBM).
 (3)As the only country to test nuclear weapons in the 21st century, last year North Korea detonated its sixth and largest nuclear device, estimated at over 140 kilotons in yield, and has threatened to conduct an air burst of a nuclear warhead mated to one of its long-range ballistic missiles.
 (4)A report from Johns Hopkins University, published in 2015, and entitled North Korea’s Nuclear Futures: Technology and Strategy, concluded that, by 2020, North Korea could have as many as 100 nuclear weapons. (5)The United States currently has 44 operational ground-based interceptors distributed between Fort Greely, Alaska, and Vandenberg Air Force Base, California.
 (6)Section 1686 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) authorizes up 28 additional ground-based interceptors (GBIs) and begins the deployment of 20 additional ground-based interceptors to Fort Greely.
 (7)In September 2017, Congress approved a Department of Defense reprogramming of fiscal year 2017 funding of more than $400,000,000 to counter the North Korean missile threat.
 (8)In November 2017, the President submitted an amendment to his fiscal year 2018 budget request, which Congress subsequently approved, for $4,000,000,000 for missile defeat and defense, including funding to begin the construction of a new missile field at Fort Greely, Alaska, and additional procurement funding necessary for 20 new ground-based interceptors to be fully deployed by 2023.
 (9)The President’s budget proposal for fiscal year 2019 includes $9,900,000,000 for the Missile Defense Agency and $3,000,000,000 for air and missile defense activities in the military departments.
 (10)The 2018 National Defense Strategy states that in order to deliver performance at the speed of relevance … [W]e must not accept cumbersome approval chains, wasteful applications of resources in uncompetitive space, or overly risk-averse thinking that impedes change..
 (b)Sense of the SenateIt is the sense of the Senate that the Missile Defense Agency should— (1)accelerate the fielding, if technically feasible, of the planned additional 20 ground-based interceptors with Redesigned Kill Vehicles (RKV) at Missile Field 4 at Fort Greely, Alaska, and to mate the Redesigned Kill Vehicles with the newest booster technology;
 (2)weigh the rapid growth in missile and nuclear threats against the cost and risk of accelerating the Redesigned Kill Vehicle and the Multi-Object Kill Vehicle development and deployment;
 (3)ensure, prior to its operational deployment, that the Redesigned Kill Vehicle has demonstrated the ability to accomplish its intended mission through a successful, operationally realistic flight test;
 (4)rapidly develop and deploy a persistent, space-based sensor architecture to ensure our missile defenses are more effective against ballistic missile threats and more responsive to new and emergent threats from hypersonic and cruise missiles;
 (5)pursue innovative concepts for existing technologies, such as a missile defense role for the F–35 aircraft; and
 (6)invest in advanced technologies, such as boost-phase warning, tracking, and intercept. (c)Report (1)In generalNot later than 180 days after the date of the enactment of this Act, the Director of the Missile Defense Agency shall submit to the congressional defense committees a report on ways the Missile Defense Agency can accelerate the construction of Missile Field 4 at Fort Greely, Alaska, as well as the deployment of 20 ground-based interceptors with Redesigned Kill Vehicles (RKV) at such missile field, by at least one year.
 (2)ContentsThe report required by paragraph (1) shall include the following: (A)A threat-based description of the benefits and risks of accelerating the construction and deployment referred to in paragraph (1).
 (B)A description of the technical and acquisition risks and potential effects on the reliability of the Redesigned Kill Vehicle if deployment is accelerated as described in paragraph (1).
 (C)A description of the cost implications of accelerating the construction and deployment referred to in paragraph (1).
 (D)A description of the effect such acceleration would have on the Redesigned Kill Vehicle flight test schedule and the overall Integrated Master Test Plan.
 (E)A description of the effect that the acceleration described in paragraph (1) would have on re-tipping currently deployed exo­at­mo­spher­ic kill vehicles with the Redesigned Kill Vehicle.
 (F)A description of how such acceleration would align with the deployment of the long range discrimination radar and the homeland defense radar-Hawaii.
 (G)A cost-benefit analysis and a feasibility assessment for construction of a fifth missile field at Fort Greely, Alaska.
 (3)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
				3.Development and deployment of persistent space-based sensor architecture
 (a)FindingsCongress makes the following findings: (1)The Missile Defense Agency currently operates the Space Tracking and Surveillance System-Demonstration (STSS-D), a two-satellite constellation for testing purposes, which uses sensors capable of detecting visible and infrared light and serves as an experimental space tracker for the ballistic missile defense system.
 (2)Conceptually developed in 2009, the Precision Tracking Space (PTSS) would have provided the persistent space-based tracking of ballistic missiles, including object characterization and discrimination, and would have also supported homeland, regional, and theater missile defense.
 (3)Projected to enter orbit in 2018, the Missile Defense Agency and the Applied Physics Laboratory of Johns Hopkins University is currently conducting a Space-Based Kill Assessment (SKA) experiment, a network of small sensors hosted on commercial satellites, used to collect the energy signature of the impact between a ballistic missile threat and an interceptor from the ballistic missile defense system.
 (4)Section 236 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66) required the Secretary of Defense to conduct an evaluation of options and alternatives for future sensor architectures for ballistic missile defense in order to enhance the ballistic missile defense capabilities of the United States.
 (5)General John Hyten, Commander of the United States Strategic Command, has argued for the deployment of a global space-based sensor system with discrimination capability as a critical component to improving the effectiveness of our deployed interceptors to conduct both the characterization of these new threats … as well as discriminate better and earlier the mid-course element of the threat that exists today, and finally to target against … hypersonic capabilities [and] other capabilities in the boost phase..
 (6)Admiral James Syring, the former Director of the Missile Defense Agency, has stated, From a missile defense perspective, we have to develop a future operational space layer. Given where the threat is going with hypersonics and more ICBMs and so forth this persistent tracking and discrimination capability from space is a must..
 (7)General Samuel Greaves, the current Director of the Missile Defense Agency, has stated, that space-based sensors are absolutely critical for the real threat that we see in front of us, the hypersonic threat.
 (b)Dissociation with ballistic missile defense reviewSubsection (a) of section 1683 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) is amended by striking If consistent and all that follows through develop and inserting the Director of the Missile Defense Agency shall, in coordination with the Secretary of the Air Force and the Director of the Defense Advanced Research Projects Agency, commence developing.
 (c)DeploymentSuch subsection is further amended— (1)by striking (a) In general.— and inserting the following:
					
						(a)Development and deployment
							(1)Development; and
 (2)by adding at the end the following new paragraph:  (2)DeploymentThe Director of the Missile Defense Agency shall ensure that the sensor architecture developed under paragraph (1) is deployed as soon as practicable..
 (d)Compatibility with efforts of Defense Advanced Research Projects AgencySuch section is amended— (1)by redesignating subsections (e) and (f) as subsection (f) and (g), respectively; and
 (2)by inserting after subsection (d) the following new subsection (e):  (e)Compatibility with efforts of Defense Advanced Research Projects AgencyThe Director shall ensure that the sensor architecture developed under subsection (a) is compatible with efforts of the Defense Advanced Research Projects Agency relating to space-based sensors for missile defense..
				(e)Report on progress
 (1)In generalNot later than 90 days after the date of the enactment of this Act, Secretary of Defense shall submit to the congressional defense committees a report on the progress of all efforts being made by the Missile Defense Agency, the Defense Advanced Research Projects Agency, and the Air Force relating to space-based sensing and tracking capabilities for missile defense and how each of such organizations will work together to avoid duplication of efforts.
 (2)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
				4.Integrated air and missile defense for evolving theater missile threats
 (a)FindingsCongress makes the following findings: (1)The December 2017 National Security Strategy (NSS) states, great power competition [has] returned [as] China and Russia began to reassert their influence regionally and globally.
 (2)Additionally, such strategy states that China and Russia are fielding military capabilities designed to deny America access in times of crisis and to contest our ability to operate freely in critical commercial zones during peacetime with the goal of contesting [United States] geopolitical advantages and trying to change the international order in their favor.
 (3)The 2018 National Defense Strategy states that— (A)[t]he central challenge to U.S. prosperity and security is the reemergence of long-term, strategic competition by what the National Security Strategy classifies as revisionist powers;
 (B)[i]t is increasingly clear that China and Russia want to shape a world consistent with their authoritarian model—gaining veto authority over other nations’ economic, diplomatic, and security decisions;
 (C)[l]ong-term strategic competitions with China and Russia are the principal priorities for the Department, and require both increased and sustained investment, because of the magnitude of the threats they pose to U.S. security and prosperity today, and the potential for those threats to increase in the future; and
 (D)[i]nvestments [on missile defense] will focus on layered missile defenses and disruptive capabilities for both theater missile threats and North Korean ballistic missile threats.
 (4)Among his priorities for missile defense upgrades, General John Hyten stated that the United States needs to increase the robustness of regional missile defense capability and capacity including deployment of the Aegis Ballistic Missile Defense and the Terminal High-Altitude Area Defense (THAAD) capabilities and implementation of recommendations from the Department’s Joint Regional Integrated Air and Missile Defense Capability Mix (JRICM) study.
 (5)General Curtis Scaparrotti, Commander of United States European Command (USEUCOM) stated, It is essential that our assigned and rotational multi-domain forces are protected by a robust, layered [integrated air and missile defense (IAMD)] capability … Our approach to IAMD must be inclusive with our NATO allies and key partners as we face a growing ballistic missile threat from regional adversaries..
 (6)Admiral Harry Harris, Commander of United States Pacific Command, stated, USPACOM will continue working with Japan, the ROK, and Australia to improve our level of staff coordination and information sharing with the goal of creating a fully-integrated Ballistic Missile Defense (BMD) architecture that addresses the increasing cruise missile threat..
 (b)Sense of the SenateIt is the Sense of the Senate that— (1)the United States should utilize regional missile defense assets to counter and deter against cruise, short-to-medium-range ballistic, and hy­per­son­ic missile threats;
 (2)the United States should continue to rapidly work toward the interoperability of all United States missile defense systems for a more effective layered defense; and
 (3)the United States Army should increase its attention, focus, and resources developing an integrated air-and-missile defense architecture to protect both land and air forces from cruise, short-to-medium-range ballistic, and hypersonic missile threats.
				(c)Report
 (1)In generalNot later than 90 days after the date of the enactment of this Act, if consistent with the direction or recommendations of the Missile Defense Review that commenced in 2017, the Secretary of Defense shall submit to the congressional defense committees a report on the Department’s plan for the creation of a fully interoperable and integrated air and missile defense architecture.
 (2)ElementsElements of the report required by paragraph (1) are as follows: (A)An intelligence assessment of cruise, short-to-medium-range ballistic, and hypersonic missile threats to the United States and its deployed forces.
 (B)An examination of current United States capabilities to defeat the threats included in the report required by subparagraph (A) and an analysis of the existing capability and resource gaps.
 (C)An analysis of the level of integration and interoperability of United States missile defense systems and the future requirements needed to become fully integrated and interoperable to defeat the threats included in the report required by subparagraph (A).
 (D)A description of the current state of survivability of United States missile defense systems against the full spectrum of air and missile threats from near-peer threats and any planned efforts to increase survivability.
 (3)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
				5.Acceleration of hypersonic missile defense program
 (a)FindingsCongress makes the following findings: (1)General Joe Dunford, Chairman of the Joint Chiefs of Staff, stated, The United States military is in a fierce competition to harness the benefits of emerging technologies, including hy­per­son­ics … as these developments will fundamentally change the character of war..
 (2)General John Hyten, Commander of United States Strategic Command (USSTRATCOM) stated, China is swiftly developing and testing a hy­per­son­ic-glide vehicle capability, a technology used to defeat ballistic missile defenses..
 (3)General Hyten also stated, President Putin announced Russia’s development of … a maneuverable hypersonic glide vehicle, which only reinforce Russia’s commitment to develop weapons designed to intimidate and coerce the U.S. and its allies..
 (4)Admiral Harry Harris, Commander of USPACOM stated, China and Russia continue to develop and operationally field advanced counter-intervention technologies which include fielding and testing of highly maneuverable re-entry vehicle/warhead (i.e., hypersonic weapons) capabilities that challenge U.S. strategic, operational, and tactical freedom of movement and maneuver. China and Russia also present other notable challenges in the form of cruise missiles and small-unmanned aircraft systems (s–UAS) which fly different trajectories, making them hard to detect, acquire, track, and intercept..
 (b)Acceleration of programThe Director of the Missile Defense Agency shall accelerate the hypersonic missile defense program of the Missile Defense Agency.
 (c)DeploymentThe Director shall deploy such program in conjunction with a persistent space-based missile defense sensor program.
			(d)Report
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Director shall submit to the congressional defense committees a report on how hypersonic missile defense can be accelerated to meet emerging hypersonic threats.
 (2)ContentsThe report submitted under paragraph (1) shall include the following: (A)An estimate of the cost of such acceleration.
 (B)The technical requirements and acquisition plan needed for the Director to develop and deploy a hypersonic missile defense program.
 (C)A testing campaign plan that accelerates the delivery of hypersonic defense systems to the warfighter.
 (3)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
				6.Sense of the Senate on allied partnerships for missile defense
 (a)FindingsCongress makes the following findings: (1)At the 2010 Lisbon Summit, the North Atlantic Treaty Organization (NATO) agreed to develop a missile defense capability to protect North Atlantic Treaty Organization European populations, territory, and armed forces against the threats posed by the proliferation of ballistic missiles by Iran.
 (2)The United States contribution to that North Atlantic Treaty Organization effort is the European Phased Adaptive Approach (EPAA), which includes the deployment of a Terminal High Altitude Area Defense (THAAD) radar in Turkey, the deployment of Aegis Ballistic Missile Defense ships in Europe, the deployment of an Aegis Ashore in Romania, and a second Aegis Ashore site in Poland, which will be completed by 2020.
 (3)Currently, ballistic missile defense-capable Aegis ships are operating in European waters to defend Europe from potential ballistic missile attacks from countries such as Iran.
 (4)Additional ballistic missile defense-capable Aegis ships are operating in the Western Pacific and the Persian Gulf to provide regional defense against potential ballistic missile attacks from countries such as North Korea and Iran.
 (5)In early 2017, United States Pacific Command (USPACOM) and United States Forces-Korea (USFK) deployed a Terminal High Altitude Area Defense (THAAD) battery to the Korean peninsula in 2017 that is now fully operational.
 (6)In December 2017, Japanese Prime Minister Shinzo Abe’s Cabinet agreed to purchase two United States-made Aegis Ashore batteries to defend against North Korea’s nuclear missile development … a new level of threat to Japan..
 (7)Under Secretary of Defense John Rood stated, We are also encouraging our allies and partners in Europe, the Middle East and Near East Asia to acquire missile defense capabilities, and to strengthen missile defense cooperation in order to move towards a more interoperable and integrated missile defense architecture against hostile ballistic and cruise missile threats..
 (8)General Vincent Brooks, Commander of United States Forces-Korea stated that Increasing interoperability with [Republic of Korea (ROK)] systems is a key part of improving Alliance missile defense, including program upgrades to the ROK Patriot system and procurement of PAC–3 interceptors. As North Korea continues to improve its missile forces, the ROK-United States Alliance must also continue to expand its BMD capabilities..
 (9)General James Dickinson, Commander of United States Army Space and Missile Defense Command, stated that integrating allies into a common and mutually supportive [missile defense] architecture is a critical warfighter priority, and events like the NIMBLE TITAN campaign—the world’s premier strategic and military policy missile defense event—fosters greater confidence in combined missile defenses and provide a means to advance U.S. efforts in collaboration, integration, interoperability, and burden sharing with our allies and partners..
 (b)Sense of the SenateIt is the sense of the Senate that— (1)the United States should seek additional opportunities, at the tactical, operational, and strategic levels, to provide missile defense capabilities, doctrine, interoperability, and planning to allies and trusted partners of the United States;
 (2)an expedited foreign military sales arrangement would be beneficial in delivering such missile defenses to allies and trusted partners; and
 (3)it is important to continue to work with allies and trusted partners, such as Israel, to learn from their experience deploying successful missile defense technologies.
				7.Sense of the Senate on results of tests carried out by Missile Defense Agency
 (a)FindingsCongress makes the following findings: (1)General John Hyten, Commander of the United States Strategic Command, stated that North Korea is quickly advancing their missile and nuclear technology because their rapid testing cadence allows them to quickly apply lessons learned in testing to advance new capabilities.
 (2)Before the Committee on Armed Services of the Senate, General Hyten stated, If you look at what North Korea’s doing; test, fail, test, fail. And I look at what I did when I was a younger officer in the space business, that’s how you go fast. [Carl] Von Braun in the early days the rocket business, he had a 60 percent failure rate; maybe the greatest rocket scientist of all time. Can you imagine if [the Missile Defense Agency] had a 60 percent failure rate, what the—what the newspapers would say?.
 (3)General Hyten characterized the current irregular testing environment in the United States as the wrong kind of testing environment due to risk-aversion and fear of failure. (4)Regular missile defense testing, including ground testing and non-intercept tests, not only improves the missile defense system, but also gives the members of the Armed Forces experience with and confidence in their tactics, techniques, and procedures.
 (5)Section 1690 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) states that Director of the Missile Defense Agency should continue to focus testing campaigns on delivering increased capabilities to the Armed Forces as quickly as possible and … should seek to establish a more prudent balance between risk mitigation and the more rapid testing pace needed to quickly develop and deliver new capabilities to the Armed Forces..
 (6)Regarding a needed shift to a less-risk adverse missile defense testing culture, Under Secretary of Defense John Rood stated, I think in some ways when we look at our allies like Israel and their test regimen, they’re much more willing to go back out to the test range, begin a flight test regimen, work through their issues, understanding there are going to be bumps in the road … I certainly second the approach [of a less-risk adverse testing culture]..
 (b)Sense of the SenateIt is the sense of the Senate that— (1)tests carried out by the Missile Defense Agency, which do not achieve an intercept or the main objective, should not be considered failures if they contribute to the advancement of the capability;
 (2)the Missile Defense Agency—in an effort to deliver capabilities at the speed of relevance—should recognize the learning value of individual advancements made by all test events, rather than viewing any total outcome as an indication of the reliability of entire missile defense systems;
 (3)the Missile Defense Agency should, as part of its test program, continue to build an independently accredited modeling and simulation element to better inform missile defense performance assessments and test criteria; and
 (4)the Missile Defense Agency should continue to pursue an increasingly rigorous testing regime, in coordination with the Office of the Director, Operational Test and Evaluation, to more rapidly deliver capabilities to the warfighter as the threat evolves.
				8.Sense of the Senate on discrimination for missile defense
 (a)FindingsCongress makes the following findings: (1)General Lori Robinson, Commander of United States Northern Command (USNORTHCOM), stated, I continue to prioritize improvements to the intercontinental ballistic missile defense sensor architecture to enhance system resiliency and target discrimination … As our adversaries develop and field more sophisticated intercontinental ballistic missiles, improved target discrimination will improve the likelihood of a successful engagement..
 (2)General Robinson also stated, Improved discrimination capability will increase the likelihood of a successful intercept, and the Missile Defense Agency is developing additional radars such as the Long Range Discrimination Radar in Alaska and a persistent radar on Hawaii, both of which will provide improved target discrimination and a more survivable sensor network..
 (3)General Samuel Greaves, the Director of the Missile Defense Agency, stated, In addition, improvements in sensor coverage to include the long-range discrimination radar in Clear, Alaska, the addition of homeland defense radar in Hawaii, if it’s approved, and planning for a homeland defense radar in the Pacific, as well as advanced discrimination improvements, will enable the United States to improve protection of the homeland..
 (4)In the President’s proposed budget for fiscal year 2019, the Missile Defense Agency requested the following:
 (A)$220,900,000 to continue the development of advanced discrimination for the AN/TPY–2, Sea-Based X-band (SBX) radar, and the Upgraded Early Warning Radars (UEWRs) to counter evolving threats.
 (B)$164,600,000 to continue development of the Long Range Discrimination Radar (LRDR) and $174,000,000 for additional military construction for the Long Range Discrimination Radar to provide persistent long-range midcourse discrimination, precision tracking, and hit assessment and improve ballistic missile defense system target discrimination capability while supporting a more efficient utilization of the ground-based midcourse defense interceptor inventory.
 (C)$62,200,000 in fiscal year 2019 for the Homeland Defense Radar-Hawaii (HDR-H) and $33.500,000 on for the Homeland Defense Radar-Pacific (HDR-P) to close coverage gaps in the Pacific architecture and provide persistent long-range acquisition and midcourse discrimination, precision tracking, and hit assessment to support the defense of the homeland against long-range missile threats.
 (5)As a part of its Fiscal Year 2019 Unfunded Priorities List submitted to Congress, the Missile Defense Agency also requested an additional $126,000,000 to develop advanced discrimination capabilities and high-fidelity digital modeling and simulation enhancements.
 (b)Sense of the SenateIt is the sense of the Senate that prioritizing discrimination capabilities to improve missile defense effectiveness against current and future threats is critically important.
			(c)Report
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Director of the Missile Defense Agency shall submit to the congressional defense committees a report on the following:
 (A)Needed discrimination improvements within the missile defense architecture. (B)The Missile Defense Agency’s plan to rapidly field advanced discrimination capabilities.
 (C)An analysis of efforts to address discrimination challenges against emerging adversary threats, including hypersonic and cruise missiles.
 (2)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
 9.Congressional defense committees definedIn this Act, the term congressional defense committees has the meaning given such term in section 101 of title 10, United States Code.